DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification Objections.
Drawings.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both “reset button (Fig. 1)” and “reset spring (Fig. 2)”.  Reference character 42 – Fig. 1 must label as “41” (see Applicant’s specification paragraph [0037] lines 5-6 “41- reset button”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Claim Objections
Claim(s) 8 is objected to because of the following informalities: 
Claim 8, line 11, “moving contact arm 45 fitted”, should be change to - - moving contact arm  - -. Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “wherein a reverse hook is provided at an inner side of the lower shell at an edge of each pin hole to fix tightly onto a first side of a rear end of a corresponding pin; a second side of the rear end of each pin is extended and bended into a bended portion; a supporting seat is also provided at the inner side of the lower shell at the edge of each pin hole to support the bended portion of the corresponding pin; press strips are provided at an inner side of the upper shell to abut against the respective bended portions of the pins.”
Claims 2 - 10 are allowed by dependence on claim 1.

The closest prior art is considered to be Li (CN 209896322 U) (Publication Date January 3, 2020).
With regard to claim 1, Li teaches a current leakage interrupter (Fig. 1 – Fig. 18), comprising a shell (1 – Fig. 1) formed by mutual connection of an upper shell (11 – Fig. 1) and a lower shell (12 – Fig. 1), a printed circuit board (PCB) (2 – Fig. 2) provided inside the shell (1 – Fig. 1), a detection device (3 – 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Zhang (US 2008/0094764 A1) teaches power plug with leakage current detection and protection circuit, wherein the power plug includes a base, an upper cover attached to the base, a base-side cover adjacent the base and removably attached to the upper cover, an output cord, a leakage current detection and protection circuit for detecting a leakage current in the output cord, and an electrical connection mechanism for electrically connecting and disconnecting an input side and an output of the power plug. The leakage current detection and protection circuit and the electrical connection mechanism are attached to the base and disposed substantially within a space enclosed by the base and the upper cover. A plurality of connecting ends of the circuit extend from the space enclosed by the base and the upper cover 
Wang (US 2010/0046128 A1) teaches a leakage current detection interrupter with fire protection means comprising: (i) a movable assembly housing; (ii) two fixed contact holders each having a fixed contact point; (iii) ) two movable contact holders each having a fixed end and a movable end with a movable contact point; (iv) a movable assembly that moves between a first position and a second position; (v) a resetting component; (vi) a resetting component spring; (vii) an electromagnetic tripping component, which, when energized, which is responsive to a fault condition, causes the movable assembly to be in the second position from the first position; (viii) an leakage current protection circuit assembled on a printed circuit board for detecting the fault condition; and (ix) a set of three electrical wires: a first wire, a second wire, and a third wire to an appliance, wherein the first wire and the second wire are protected by a plurality of protective shields.
Zou (US 2012/0052702 A1) teaches a power plug providing leakage protection comprising a casing, reset button and test button provided to the surface of the top of the casing; wherein movable springs respectively connected to power supply live wire and neutral wire pins are fixedly provided to the bottom part of a circuit board, movable contact points have separate electrical connections with free ends of the movable springs, stationary contact points corresponding to the movable contact points are provided to the circuit board and connected to a loading power supply cable; and a tripping device capable of contacting or disconnecting the movable and stationary contact points is provided inside the casing.
Ye (US 2014/0139955 A1) teaches a leakage protection plug comprising a plug main body having one end connected to a load and the other end connected to an outer power supply through two inserting pieces. A transformer, a trip mechanism, and a PCB control board are arranged inside the plug main body. The transformer detects the leakage current signal between the live wire and the neutral wire and transmits the leakage current signal to the PCB control board. When the PCB control board determines that the current difference between the 
Nicol (US 5,862,029) teaches a leakage current interrupter comprising a trip mechanism that operates automatically in response to the presence of a shock hazard condition. Actuation of the trip mechanism automatically interrupts the flow of current to a load and permits movement of a reset button to take place to visually signal that current to the load has been interrupted, although interruption of current flow is not in any way dependent on movement of the reset button, whereupon if movement of the reset button is prevented for any reason, the flow of current to the load is still automatically and instantaneously interrupted in response to the presence of a shock hazard.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836